DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on May 13, 2022 has been entered. Applicant's amendments/remarks have been fully considered. Claims 3-6 and 18 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Christopher Max Colice on Aug. 12, 2022 for this examiner's amendment, and we fundamentally agreed upon the following changes:

Claim 9 (Currently Amended) The system of claim 1, further comprising:
a polarity switch, operably coupled between a pair of oscillators in the network of oscillators, to switch a polarity of a connection between the pair of oscillators.

Claim 20 (Currently Amended) A system comprising:

a network of electronic oscillators, wherein each electronic oscillator in the network of electronic oscillators is differentially coupled to each other electronic oscillator in the network of electronic oscillators with a weight selected to cause the network of electronic oscillators to perform a Boolean logic operation,
wherein the network of electronic oscillators is further configured to factor a number input at a third electronic oscillator in the network of electronic oscillators into factors output at a first electronic oscillator in the network of electronic oscillators and a second electronic oscillator in the network of electronic oscillators.

Allowable Subject Matter
3.	Claims 1, 2, 7-17, 19 and 20 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1, 2 and 7-10 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the system comprises a Viterbi decoder and each oscillator in the network of oscillators represents a node in a trellis of the Viterbi decoder, with the oscillators in the network of oscillators that are in-phase representing respective correct message bits and the oscillators in the network of oscillators that are out of phase representing respective incorrect message bits.” as set forth in the claims.

Claims 11-17 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “ A Viterbi decoder comprising: interconnected logical oscillators arranged in a trellis having M columns of N interconnected logical oscillators, wherein each of the interconnected logical oscillators represents a corresponding node of the trellis, with interconnected logical oscillators that are in-phase representing respective correct message bits and interconnected logical oscillators that are out of phase representing respective incorrect message bits, and wherein M and N are positive integers greater than 1.” as set forth in the claims.

Claim 19 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the Boolean logic operation is an AND operation performed on a first input at a first electronic oscillator in the network of electronic oscillators and a second input at a second electronic oscillator in the network of electronic oscillators to yield an output at a third electronic oscillator in the network of electronic oscillators.” as set forth in the claim.

Claim 20 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the network of electronic oscillators is further configured to factor a number input at a third electronic oscillator in the network of electronic oscillators into factors output at a first electronic oscillator in the network of electronic oscillators and a second electronic oscillator in the network of electronic oscillators.” as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849